3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. ALLOWABLE SUBJECT MATTER
Claim 2-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

II. INFORMATION DISCLOSURE STATEMENT 


The information disclosure statements filed 3/18/2020 and 1/14/2021 have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 forms are included in this correspondence.



III. CLAIM REJECTIONS - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 20090096711 in view of Cho et al. US 2012001946.
Consider claim 1. Jang discloses a display system (abstract display device) comprising: 
a number (M) of scan line units, where M≥1 (see fig 1 and fig 3 gate driver 25); 
a number (N) of channel line units, where N≥1 (see fig 1 and fig 3 data driver 27);
 a number (R) of light emitting arrays, where R≥1 ((see fig 1 and fig 3 Para 0042 display region 41 having a plurality of pixels PX Para 0050 different colored pixels are formed  light emitting layers emitting different colored light ); and 
a number (L) of shared driving circuits (Para 0040 fig 1 and fig 3 each panel driver 20 includes a signal controller 21, a gate driver 25, and a data driver 27. Para 0058), where L is equal to a maximum of M and N when M≠N, and is equal to M otherwise (see fig 3 panel driver is 1 and gate drive and data driver are 1 which satisfy the L, M, and N numeric conditions); 
each of said light emitting arrays is connected to a corresponding one of said scan line units and a corresponding one of said channel line units (see fig 3 where pixels are connected to data line and gate line); 
each of said shared driving circuits including a control circuit (signal controller 21 fig 1 and fig 3) 
a scan driver connected to said control circuit (see fig 3 and fig 1 gate driver 25 is connected to signal controller 21) 
a channel driver connected to said control circuit (see fig 3 and fig 1 data driver 27 is connected to signal controller 21)  
said scan driver of each of a number (M) of said shared driving circuits being further connected to a respective one of said scan line units for providing the scan driving output thereto (see fig 3 gate driver 25 is connected to gate lines 35);
said channel driver of each of a number (N) of said shared driving circuits being further connected to a respective one of said channel line units for providing the channel driving output thereto  (see fig 3 data driver 27 is connected to data lines 37).

Jang does not explicitly disclose control circuit  for receiving an enable control output, and generating a scan enable signal and a channel enable signal based on the enable control output, and scan driver for receiving the scan enable signal therefrom, and operable to generate or not to generate a scan driving output based on the scan enable signal, and a channel driver for receiving the channel enable signal therefrom, and operable to generate or not to generate a channel driving output based on the channel enable signal.
Cho however discloses control circuit  for receiving an enable control output, and generating a scan enable signal and a channel enable signal based on the enable control output (fig 1 and fig 2 timing controller receives DE and generates sources output enable SOE and gate output enable GOE Para 0035-0037), and scan driver for receiving the scan enable signal therefrom, and operable to generate or not to generate a scan driving output based on the scan enable signal (Para 0036 gate driver receives GOE), and a channel driver for receiving the channel enable signal therefrom, and operable to generate or not to generate a channel driving output based on the channel enable signal (Para 0035 data driver receives SOE).
Jang contains a "base" device/method of display driving device.  Cho contains a "comparable" device/method of display driving device that has been improved in the same way as the claimed invention.  The known "improvement" of Cho could have been applied in the same way to the "base" device/method of Jang and the results would have been predictable and resulted in control circuit  for receiving an enable control output, and generating a scan enable signal and a channel enable signal based on the enable control output, and scan driver for receiving the scan enable signal therefrom, and operable to generate or not to generate a scan driving output based on the scan enable signal, and a channel driver for receiving the channel enable signal therefrom, and operable to generate or not to generate a channel driving output based on the channel enable signal.  Furthermore, both Jag and Cho use and disclose similar functionality (i.e., driving light emitting displays) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 12. Jang as modified by Cho discloses display system of claim 11, wherein: 
each of said light emitting arrays includes a plurality of light emitting elements; and each of said light emitting elements of said light emitting arrays includes a red light emitting diode (LED), a green LED and a blue LED (Jang para 0050 0051)

	Claim 13 is rejected for similar reasons to claim 1.



IV. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692